Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambusseti (ITMI 20110166) in view of Bates (WO 2010/027898), Calhoun et al (2004/0137033) or Herweck et al (2008/0206305).
Sambusseti discloses a graft (1) for implantation after excision of the IPP (induratio penis plastica) plaques due to La Peyronie's Disease comprising a fabric (2) deriving from fibers of absorbable polymer, preferably a homopolymer, selected between PGA (polyglicolide) and PLA (polylactic acid) (see claim 1 and figs. 1a-3).
Sambusseti discloses the claimed graft except for the graft having a continuous and integral peripheral boundary region (4) having a thickness greater than the remaining part (3) of said graft (1) like a frame, and the graft and boundary being a single piece 
Bates, Calhoun et al and Herweck et al all discloses grafts that are implantable within the body and teach a boundary region that has a greater thickness than the remaining part of the graft, Bates (fig. 1 and page 10, lines 4-5; edge 35); Calhoun et al (see figs. 2e, 2f and paragraphs [0041] and [0043]), and Herweck et al  (see fig. 5D and paragraph [0103]) teach to increase the thickness of bioabsorbable grafting devices, eventually by the addition of reinforcing elements, along their peripheral border to improve the structural integrity and strength at the anchoring area. 
Therefore a modification of Sambusseti such that the boundary region includes a greater thickness would have been obvious to one skilled in the art in view of the teachings of Bates, Calhoun et al and Herweck et al since this would allow for the device to be attached to the body in a more secure manner due to the increased integrity and strength in the anchoring areas.  
Further with regard to the graft being a single piece and not removed/separated from one another, Bates (edge 35 is folded over therefore the graft is one piece and since it is sutured together it is considered to not be removed/separated from one another) and Calhoun et al (Figures 2b-2e) teach using a single piece that can not be removed/separated from one another.  
With regard to claims 12-19 and 24-30, see claims 2-9 of Sambusseti.
With regard to claims 22-23, Bates teaches the edge is folded over which would be at least twice the thickness and Calhoun et al teaches (paragraph [0041]) the thickness being 2-10 times the rest of implant.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791